Proceeding pursuant to CPLR article 78 to review a purported determination of the respondent, dated September 7, 1976, which, after a hearing, suspended the real estate broker’s license of each petitioner for two months, or in lieu thereof imposed a $250 fine. Matter remanded to the respondent, without costs or disbursements, for a determination by the Secretary of State of the charges against the petitioners. The determination sought to be reviewed was not made or executed by the Secretary of State or his designee. It therefore did not comply with the requirements of subdivision 2 of section 441-c of the Real Property Law. Hopkins, J. P., Rabin, Shapiro and O’Connor, JJ., concur.